UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LEONEL CRUZ, DANIEL GUERRERO and 17-CV-1509-PGG
JAVIER ROMERO, individually and on behalf of
others similarly situated, SETTLEMENT AGREEMENT
AND
Plaintiffs, RELEASE OF CLAIMS
-against-

ALPINE CLEANERS INC, (d/b/a ALPINE
CLEANERS & LAUNDROMAT), MAN SOO KIM
and KAP KIM,

Defendants.

 

 

This Settlement Agreement and General Release of Claims (“Agreement”) is entered into
by and among Plaintiffs Leonel Cruz, Daniel Guerrero and Javier Romero (collectively,
“Plaintiffs”) on the one hand, and Alpine Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat)
(the “Defendant Corporation”), and Man Soo Kim and Kap Kim (the “Individual Defendants,”
and together with the Defendant Corporation “Defendants”), on the other hand.

WHEREAS, Plaintiffs allege that they worked for Defendant Alpine Cleaners, Inc. as
employees; and

WHEREAS, a dispute has arisen regarding Plaintiffs’ alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court
for the Southern District of New York, Civil Action No: 17-cv-1509 (hereinafter “the
Litigation”), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation; "

_ NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged,
it is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiffs, subject to the terms and

conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiffs may have against Defendants through the Effective

]
Date of this Agreement (each such claim a “Released Claim”), including all counsel fees and costs
incurred by Plaintiffs, the gross sum of One-Hundred and Twenty-Two Thousand Dollars and Zero
Cents ($122,000) (the "Negotiated Settlement Amount") to be paid to Plaintiffs’ attorneys, by means
of postdated checks to be deposited solely in accordance with the further terms hereof, as follows:

i. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made payable
to “Michael A. Faillace, Esq. & Associates, P.C. as Attorneys for Plaintiffs,” for deposit not
earlier than thirty (30) days after court approval of the Agreement and receipt by the Defendants’
attorney of a duly execute IRS W-9 from the Piaintiffs’ counsel, delivered to Plaintiffs’ counsel
no later than fifteen (15) days following court approval of the Agreement, whichever is later to
occur. Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility solely of the
Plaintiffs and their counsel and Plaintiffs’ counsel hereby indemnifies and holds harmless the
defendants, both individually and collectively, for any claims Plaintiffs may make in this regard
against the defendants, either collectively or individually, as the case may be.

ii. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. & Associates, P.C., as Attorneys for Plaintiffs,” for deposit
not earlier than sixty (60) days after court approval of the Agreement, delivered to Plaintiffs’
counsel no later than fifteen (15) days following court approval of the Agreement, whichever is
later to occur. Determination of the Plaintiffs’ share, counsel fees, and costs, is the responsibility
solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby indemnifies and holds
harmless the Defendants, both individually and collectively, for any claims Plaintiffs may make in
this regard against the Defendants, either collectively or individually, as the case may he.

iii. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than ninety (90) days after court approval of the Agreement, delivered to
Plaintiffs’ counsel no later than fifteen (15) days following court approval of the Agreement,
whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and costs, is the
responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby indemnifies
and holds harmless the Defendants, both individually and collectively, for any claims Plaintiffs may
make in this regard against the Defendants, either collectively or individually, as the case may be.

iv. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than one-hundred and twenty (120) days after court approval of the
Agreement, delivered to Plaintiffs’ counsel no later than fifteen (15) days following court
approval of the Agreement, whichever is later to occur. Determination of the Plaintiffs’ share,
counsel fees, and costs, is the responsibility solely of the Plaintiffs and their counsel and
Plaintiffs’ counsel hereby indemnifies and holds harmless the Defendants, both individually and
collectively, for any claims Plaintiffs may make in this regard against the Defendants, either
collectively or individually, as the case may be.

Vv. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than one-hundred and fifty (150) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.

vi. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than one-hundred and eighty (180) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.

vii. A check in the amount of Three Thousand Dollars ($3,000.00) made payable to
“Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for deposit not
earlier than two-hundred and ten (210) days of court approval of the Agreement, delivered to
Plaintiffs’ counsel no later than fifteen (15) days following court approval of the Agreement,
whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and costs, is the
responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby indemnifies
and holds harmless the Defendants, both individually and collectively, for any claims Plaintiffs may
make in this regard against the Defendants, either collectively or individually, as the case may be.

viii. | A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than two-hundred and forty (240) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.

ix. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than two-hundred and seventy (270) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.
X. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorneys for Plaintiffs,” for
deposit not earlier than three-hundred (300) days of court approval of the Agreement, delivered
to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the Agreement,
whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and costs, is the
responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby indemnifies
and holds harmless the Defendants, both individually and collectively, for any claims Plaintiffs may
make in this regard against the Defendants, either collectively or individually, as the case may be.

xi. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorney for Plaintiffs,” for
deposit not earlier than three hundred and thirty (330) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.

xii, A check in the amount of Eighty-Three Thousand Dollars and Zero Cents
($83,000.00) made payable to “Law Offices of Jonathan Y. Sue, PLLC,” for deposit not earlier
than three hundred and sixty (360) days of court approval of the Agreement, delivered to
Plaintiffs’ counsel no later than fifteen (15) days following court approval of the Agreement,
whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and costs, is the
responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby indemnifies
and holds harmless the Defendants, both individually and collectively, for any claims Plaintiffs may
make in this regard against the Defendants, either collectively or individually, as the case may be.

xiii, A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorney for Plaintiffs,” for
deposit not earlier than three hundred and ninety (390) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.

xiv. A check in the amount of Three Thousand Dollars and Zero Cents ($3,000.00) made
payable to “Michael A. Faillace, Esq. and Associates, P.C., as Attorney for Plaintiffs,” for
deposit not earlier than four hundred and twenty (420) days of court approval of the Agreement,
delivered to Plaintiffs’ counsel no later than fifteen (15) days following court approval of the
Agreement, whichever is later to occur. Determination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility solely of the Plaintiffs and their counsel and Plaintiffs’ counsel hereby
indemnifies and holds harmless the Defendants, both individually and collectively, for any claims
Plaintiffs may make in this regard against the Defendants, either collectively or individually, as the
case may be.

The checks set forth above shall be delivered to the office of Michael Faillace & Associates, P.C.
to the attention of Michael Faillace, Esq. and Associates, P.C., at 60 East 42nd Street, Suite
4510, New York, NY 10165. It is expressly understood and agreed that each of the foregoing
checks are postdated and that, prior to the deposit of any of the aforementioned checks,
Plaintiffs’ counsel will provide not less than three days’ notice to the Defendants so as to enable
the Defendants to ensure that adequate and good funds are on deposit with the depository
institution upon which each of the respective checks are drawn.

The foregoing sums, or any portion thereof, may be prepaid, that is, paid before the due dates
referenced above, without penalty, by lawful tender made in such amount either directly to
Plaintiffs’ counsel directly, or through Defendants’ counsel by means of an exchange check
drawn on Defendants’ counsel’s trust account. In the event of such pre-payment, all previously
remitted and undeposited post-dated checks shall be immediately returned to the Defendants.

2. The Court shall dismiss this Litigation with prejudice, in the form set forth in
Exhibit A to this Agreement.

3. (a) In the event that the Settlement Amount is not paid by the payment date
set forth above, or any check fails to clear (i.e., bounces) on its respective payment date,
Plaintiffs’ counse! shall serve a written notice (“Default Notice”) upon counsel for Defendants,
by email and certified mail, and the Defendants shall have ten (10) business days from the date
of receipt of the Default Notice to cure the default by making such payment together with an
additional amount of $50.00 to reimburse Plaintiffs’ counsel for the time and costs of each such
bounced check. Upon Defendants’ failure to cure a default within ten (10) business days of
delivery of the Default Notice, counsel for Plaintiffs may immediately file the Affidavits of
Confession of Judgment annexed hereto as Exhibit A.

(b) Plaintiffs and Plaintiffs’ counsel shall be solely responsible for any taxes
resulting from the payments received under this Settlement Agreement that are not subject to
withholding by the Defendants. Plaintiffs shall indemnify and hold each of the Defendants
harmless to the fullest extent permitted by law, including the payment of any damages, penalties,
interest, attorneys’ fees and/or judgments that may be incurred by Defendants resulting from
payments under this Agreement.

4. Failure to Pay: Defendants shall execute Confessions of Judgment in the form of
Exhibit A attached hereto entitling Plaintiffs to recover from Defendants jointly and severally: (i)
all outstanding unpaid amount(s) arising under this Agreement; (11) mterest at the rate of 9% per
annum under the New York Civil Practice Law and Rules accruing from the date in which their
obligations to make the payments is breached; (iii) 150% times any remaining amounts owed;
and (iv) reasonable attorneys’ fees and costs incurred in any action or proceeding to enforce the
payment terms of the Agreement. Defendants shall deliver to Michael A. Faillace, Esq. and
Associates, P.C. the executed and notarized original Confessions of Judgment
contemporaneously with Defendants’ execution of this Agreement. Upon full payment of the
settlement amounts, the Confessions of Judgment shall be promptly returned.
5. Releases

(a) Release by Plaintiffs. Plaintiffs are deemed not to be employees of the
Defendants. Each Plaintiff knowingly and voluntarily releases and forever discharge Defendants,
and any of their current or former predecessors or successors, or former or current related
corporations, partners, affiliates, subsidiaries, divisions, successors and assigns thereof, officers,
directors and agents of and from any and all claims, actions, causes of action, demands, costs and
expenses for damages and claims, known and unknown, accrued or unaccrued which such Plaintiff,
his heirs, executors, administrators, successors and assigns have had or may have against
Defendants for any reason whatsover, including, but not limited to, any claim or any alleged
violation of: Any federal, state or local human rights, civil rights, wage and hour, employment or
labor law, regulation or ordinance, any federal, state or local unlawful discrimination, harassment,
retaliation and wrongful termination law, regulation or ordinance; The National Labor Relations
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; The Equal Pay Act; The Employee
Retirement Income Security Act of 1974, as amended; The Immigration Reform Control Act, as
amended; The Americans with Disabilities Act of 1990, as amended; The Vocational Rehabilitation
Act of 1973; as amended; The Age Discrimination in Employment Act of 1967, as amended; The
Fair Labor Standards Act, as amended; The Older Workers Benefits Protection Act, as amended;
The Occupational Safety and Health Act, as amended; The Federal Family Medical Leave Act; as
amended; The Consolidated Budget Reconciliation Act; as amended; The Fair Credit Reporting
Act; The Sarbanes Oxley Act; Any breach of contract or breach of fiduciary duty or fraud; Any
express or implied employment or other agreement with Defendants (although the Parties
understand and agree that no such agreements exist); Any claims for loss of income, loss of
benefits, compensatory damages, punitive damages or liquidated damages and any claim for costs,
fees, or other expenses, including attomeys’ fees. Nothing herein contained shall constitute a
release by such Plaintiff of any claims as to which the law prohibits a release.

5, No_ Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

6. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiffs and Defendants.

7. Acknowledgment: Plaintiffs acknowledge that they have been fully and fairly
represented by counsel in this matter. Defendants acknowledge that they have consulted with
counsel for the purpose of this Agreement. Plaintiffs and Defendants acknowledge that they are
not relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in
this Agreement.

8. Notices: Notices required under this Agreement shall be in writing and shall
be deemed given on the first business day following first-class mailing and electronic
transmission thereof. Notice hereunder shall be delivered to:
To Plaintiffs:

Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42" St. Suite 4510

New York, NY 10165

Tel: (212) 317-1200

Fax: (212) 317-1620

Email: michael@faillacelaw.com

To Defendants:

Jonathan Sue, Esq.

Law Offices of Jonathan Y. Sue, PLLC

303 Fifth Avenue, Suite 1302

New York, NY 10016

Tel: (212) 967-1001

Email: js@jyspllc.com and dp@jysplle.com

9. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States
District Court for the Southern District of New York and the Supreme Court of the State of New
York in any subsequent proceeding to enforce this Agreement.

10. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any
finding by a court of competent jurisdiction that a release or waiver of claims or rights or a
covenant set forth herein is illegal, void or unenforceable, Plaintiffs agree to promptly execute a
release, waiver and/or covenant that is legal and enforceable.

11. Release Notification: Defendants advised Plaintiffs to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiffs acknowledge that they
have consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiffs
acknowledge that it is their choice to waive any potential claims in return for the benefits set
forth herein and that they made this decision after careful thought and a reasonable period of
time to consider this Agreement, and after an opportunity to consult with their attorneys.
Plaintiffs confirm that they understand the terms of this Agreement and that they are signing this
Agreement voluntarily.

12. Accord and Satisfaction: Should any action or proceeding be instituted by any of
the Plaintiffs with respect to matters herein settled, released or waived pursuant to this
Agreement, other than an action or proceeding to enforce the terms of this Agreement, this
Agreement shall be deemed a full accord, satisfaction and settlement of any such claim(s) and
sufficient basis for immediate dismissal.

13. No Assignment: Plaintiffs represent and warrant that they have not assigned,
transferred, or purported to assign or transfer, to any person or entity, any Released Claim or
any portion thereof or interest therein, including, but not limited to, any interest in the
Litigation, or any related action and no lien exists therein.

14. Entire Agreement: This Agreement and all attachments constitute the entire
Agreement between the Parties. All prior and contemporaneous negotiations and
understandings between the Parties shall be deemed merged into and superseded by this
Agreement. There are no representations, warranties, understandings, or agreements other than
those expressly set forth in this Agreement.

15. Waiver: Failure to insist on compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant or condition,
nor shall any waiver or relinquishment of any right or power contained in this Agreement at any
one time or more times be deemed a waiver or relinquishment of any right or power at any time
or all times.

16. Modification: This Agreement and Release may not be modified, altered or
otherwise changed except by a written agreement signed and notarized by the parties. In the
event of such modification, no further court approval of this agreement shall be required.

17. Binding Effect: This Agreement shall be binding upon and inure to the benefit of
the Parties, and the Parties’ heirs, trustees, executors, administrators, successors, and assigns of
the respective Parties.

18. Construction: The terms and conditions of this Agreement have been negotiated
by mutual agreement of the Parties. Therefore, the terms and conditions of this Agreement are
not intended to be, and shall not be, construed against any Party by virtue of draftsmanship.

20. Attorneys’ Fees and Costs: Except as specifically provided elsewhere in this
Agreement, each Party shall be solely responsible for its or their own attorneys’ fees and costs in
connection with the Litigation. However, the prevailing Party shall be entitled to recover all
reasonable attorneys’ fees and costs incurred in the prosecution of any action to enforce the
terms of this Agreement.

21. Fair and Reasonable Settlement: The Parties agree that this Agreement and the
payments called for by this Agreement are fair and reasonable to all Parties, and that those
payments and the other terms of this Agreement constitute a fair and reasonable settlement of
the claims made in the Litigation. The Parties also agree that there was no undue influence,

8
duress, overreaching, collusion, or intimidation in reaching this Agreement, and that both
Partics have sought and received the advice of competent counsel as to the meaning and effect
of each of the terms of this Agreement before agreeing to sign it.

22. Mutual Non-Disparagement: The Parties hereto agree not to disparage each other.

 

23. Counterparts: To signify their agreement to the terms of this Agreement and
General Release, the parties have executed this Agreement on the date set forth opposite their
signatures, which appear below. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constitute but one and the same instrument, binding upon all parties
hereto, notwithstanding that all of such parties may not have executed the same counterpart.
This agreement may also be executed by facsimile transmission.

 

 

 

 

 

 

 

 

 

Plaintiffs:
/
By: ee fe. 2 ce Witness:
LEONEL CRUZ Print Name:
By: foe Witness:
DANA GEERRERO Print Name:
pf
oe af o
: fbf Witness:
JAVIER ROMERO Print Name:
Defendants:

ALPINE CLEANERS INC. (d/b/a ALPINE CLEANERS & LAUNDROMAT)
aye Lb Sar
Print Name: MAN SOO KIM

Title: President

TZ / eae Witness:

 

 

 

 

 

 

C-4AN SOO KIM “ Print Name:
he a Witness:
KAP KIM ~ Print Name:

 
SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
x
LEONEL CRUZ, DANIEL GUERRERO and
JAVIER ROMERO, individually and on behalf of
others similarly situated,
AFFIDAVIT OF
Plaintiffs, CONFESSION
OF JUDGMENT

-against-

ALPINE CLEANERS INC. (d/b/a ALPINE
CLEANERS & LAUNDROMAT), MAN SOO KIM,
and KAP KIM,

Defendants.

New fe
STATE OF N RK?)

) ss.

COUNTY OF Harton. )

Man Soo Kim, being duly sworn, deposes and says:

1. reside inbdoewlrew Jersey

2. This affidavit of confession of judgment is for debt justly due to Plaintiffs under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides
that Defendants Alpine Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat), Man Soo
Kim, and Kap Kim (collectively, “Defendants”) are to submit a total sum of One
Hundred and Twenty-Two Thousand Dollars and Zero Cents ($122,000.00) to Plaintiffs.

 

3. Pursuant to the terms of the Settlement Agreement and Release by and between Leonel
Cruz, Daniel Guerrero and Javier Romero (collectively, “Plaintiffs’) and Alpine
Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat), Man Soo Kim and Kap Kim (each
a “Defendant” and collectively, “Defendants”), to which this Affidavit is annexed, I
hereby confess judgment and authorize entry thereof in New York County against me
individually and in favor of Plaintiffs for 150% the remaining sum due under the
Settlement Agreement.

4. This affidavit is made upon good and valuable consideration, the sufficiency of which I
acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement.

10
5. I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered as a judgment in the Supreme Court of the State of New York, New York
County, as a judgment for $122,000 (less any amounts already paid to Plaintiffs pursuant
to the above schedule), times 150% against me, Man Soo Kim 7

 

Sworn before

  

e “es
6 of 2018

. JUHIE CHI
Notary Public - State of New Jersey

My Commission Expires Jul 20, 2021

 

11
SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
Xx
LEONEL CRUZ, DANIEL GUERRERO and
JAVIER ROMERO, individually and on behalf of
others similarly situated,
AFFIDAVIT OF
Plaintiffs, CONFESSION
OF JUDGMENT

-against-
ALPINE CLEANERS INC. (d/b/a ALPINE
CLEANERS & LAUNDROMAT), MAN SOO KIM,
and KAP KIM,

Defendants.

Neger
STATE OF N. K )

) ss.
COUNTY OF Bri. )

Kap Kim, being duly sworn, deposes and says:

 

1. I reside in Cd sem New Jersey

2. This affidavit of confession of judgment is for debt justly due to Plaintiffs under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides
that Defendants Alpine Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat), Man Sco
Kim, and Kap Kim (collectively, “Defendants”) are to submit a total sum of One
Hundred and Twenty-Two Thousand Dollars and Zero Cents ($122,000.00) to Plaintiffs.

3. Pursuant to the terms of the Settlement Agreement and Release by and between Leonel
Cruz, Daniel Guerrero and Javier Romero (collectively, “Plaintiffs’) and Alpine
Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat), Man Soo Kim and Kap Kim (each
a “Defendant” and collectively, “Defendants”), to which this Affidavit is annexed, I
hereby confess judgment and authorize entry thereof in New York County against me
individually and in favor of Plaintiffs for 150% the remaining sum due under the
Settlement Agreement.

4. This affidavit is made upon good and valuable consideration, the sufficiency of which I

acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement.

12
5. I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered as a judgment in the Supreme Court of the State of New York, New York
County, as a judgment for $122,000 (less any amounts already paid to Plaintiffs pursuant
to the above schedule), times 150% against me, Kap Kim.

ZAy 22 :
KAP KIM

Sworn before me this
ZY day of Novtebst. of 2018

4

NotafW Public

i. _ SUHIE CHI

—Notary Public - State of New Jersey
My Commission Expires Jul 20, 2021

 

13
SUPREME COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY
Xx

 

LEONEL CRUZ, DANIEL GUERRERO and
JAVIER ROMERO, individually and on behalf of
others similarly situated,

Plaintiffs, AFFIDAVIT OF
. CONFESSION
-against- OF JUDGMENT

ALPINE CLEANERS INC, (d/b/a ALPINE
CLEANERS & LAUNDROMAT), MAN SOO KIM,
and KAP KIM,

Defendants.

pbc
STATE OF N O )

 

COUNTY OF Pree _ )

Man Soo Kim

) ss.

being duly sworn, deposes and says:

 

. Treside ineAgewal New Jersey

. Iam an owner of Alpine Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat). I am duly
authorized to make this affidavit of confession of judgment on behalf of Alpine Cleaners
Inc.

. Alpine Cleaners Inc. maintains its principal place of business at 25 St. James Place, New
York, NY 10038.

. This affidavit of confession of judgment is for debt justly due to Plaintiffs under the
terms of the Settlement Agreement, to which this Affidavit is annexed, which provides
that Defendants Alpine Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat), Man Soo
Kim and Kap Kim are to submit a total sum of One-Hundred and Twenty-Two
Thousand Dollars and Zero Cents ($122,000.00) to Plaintiffs.

. Pursuant to the terms of the Settlement Agreement and Release by and between Leonel
Cruz, Daniel Guerrero and Javier Romero (collectively, “Plaintiffs”) and Alpine
Cleaners Inc. (d/b/a Alpine Cleaners & Laundromat), Man Soo Kim and Kap Kim (each
a “Defendant” and collectively, “Defendants”), to which this Affidavit is annexed, |
hereby confess judgment and authorize entry thereof in New York County against

14
Alpine Cleaners Inc. and in favor of Plaintiffs for 150% the remaining sum due under
the Settlement Agreement.

6. This affidavit is made upon good and valuable consideration, the sufficiency of which I
acknowledge, including, without limitation, the terms and provisions of the Settlement
Agreement.

7. I hereby represent my understanding that upon Defendants’ breach of the Settlement
Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered as a judgment in the Supreme Court of the State of New York, New York
County, as a judgment for $122,000 (less any amounts already paid to Plaintiffs pursuant
to the above schedule), time 150% against Alpine Cleaners Inc.

     

Alpine Cleaners Inc.
ae

 

By: Man Soo Kim, President

Sworn before me this

24 day of Novahe of 2018

No ublic

“ JUHIE CHI

Notary Public - State of New Jersey
My Commission Expires Jul 20, 2021

 

15
